ORDER

PER CURIAM.
Ronald Madison (“Defendant”) appeals the judgment and sentence entered following his conviction by a jury of one count of robbery in the fih-st degree, section 569.020 RSMo 1994, four counts of armed criminal action, section 571.015 RSMo 1994, three counts of attempted robbery in the first degree, sections 564.011 and 569.020 RSMo 1994, one count of burglary in the first degree, section 569.160 RSMo 1994, and one count of possession of less than thirty-five grams of marijuana, section 195.202 RSMo 1994. Defendant was sentenced in accordance with the jury’s recommendation to a total of twelve years imprisonment on the felony counts and fined $100.00, an amount determined by the trial court, on the misdemeanor possession count. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).